MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any
                                                                     Mar 09 2017, 6:46 am
court except for the purpose of establishing
the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Evan K. Hammond                                          Curtis T. Hill, Jr.
Marion, Indiana                                          Attorney General of Indiana

                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Rodrick Osborn Sheron,                                   March 9, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         27A05-1606-CR-1244
        v.                                               Appeal from the Grant Superior
                                                         Court
State of Indiana,                                        The Honorable Dana J.
Appellee-Plaintiff                                       Kenworthy, Judge
                                                         Trial Court Cause No.
                                                         27D02-1506-F1-3



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1244 | March 9, 2017         Page 1 of 6
[1]   Rodrick Osborn Sheron challenges the sufficiency of the evidence in support of

      his conviction for robbery resulting in serious bodily injury, a Level 2 felony.


[2]   We affirm.


                                       Facts & Procedural History


[3]   Sheron and Megan Poling began dating in late 2014. In March 2015, Megan

      received a tax refund. Megan used some of the money to make purchases,

      deposited some of the money into her bank account, and retained some cash in

      her wallet. At some point thereafter, she noticed that money was missing from

      her wallet. Because Sheron had been acting strangely, Megan suspected that he

      might have taken it. She checked Sheron’s wallet and found the money that

      had been taken from her wallet. An altercation between Sheron and Megan

      ensued, police were called, and the money was confiscated as part of the

      investigation of the incident.


[4]   On the night of May 28, 2015, Gordon Jenkins gave Megan a ride home from

      work. Jenkins did not want to drive all the way home, so he stayed the night at

      Megan’s. They were asleep in the same bed when both were awakened by

      Sheron hitting Megan in the face. Megan was screaming and yelling for help,

      but Sheron continued with the attack, repeatedly punching her in the face and

      head while yelling “where’s my money, you owe me money and you’re going

      to get my money today.” Transcript at 37. He also threatened to kill Megan if

      she did not cooperate. Jenkins could not summon help for Megan because

      Sheron took both of their phones.

      Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1244 | March 9, 2017   Page 2 of 6
[5]   Sheron then picked Megan up and threw her across the room into her dresser

      and her nose started bleeding. The attack continued as Sheron pulled Megan

      out into the hallway and smashed her into a wall causing a hole in the drywall.

      Eventually, Sheron chased Megan into the bathroom and continued to hit her.

      He then told her that she needed to have sex with an unidentified individual in

      order to get him the money he claimed she owed him.


[6]   Sheron left Megan in the bathroom and went to her room to gather some

      clothes. While Sheron was in her room, Megan ran from the house and across

      the street to a neighbor’s house. Sheron chased after her. As Sheron ran out of

      the house, he dropped Jenkins’s cell phone on the ground. Jenkins used his

      phone to call the police. When police arrived at the neighbor’s house, they

      encountered Megan when she opened the front door. Sheron fled out a back

      door. Thereafter Megan was taken to the hospital. As a result of the beating,

      Megan suffered a broken nose and fractures to her cheek bones. Her face was

      red and swollen and she received sixteen stitches on her nose. The treating

      physician described her injuries as “fairly severe” and Megan testified that she

      was in a lot of pain. Id. at 246.


[7]   Megan’s father returned to her home to gather her things, at which time it was

      discovered that money Megan kept in a pouch in her bedroom, her keys, and

      her cell phone were missing. The pouch that had contained the money had

      been moved from Megan’s bedroom and was found near the front door. The

      money, the keys, and Megan’s phone were never recovered. Sheron was



      Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1244 | March 9, 2017   Page 3 of 6
      eventually arrested. Despite a no-contact order, Sheron called Megan

      numerous times from jail to tell her he loved her.


[8]   On May 28, 2015, the State charged Sheron with Count I, burglary, as a Level 1

      felony; Count II, robbery resulting in serious bodily injury, a Level 2 felony;

      Count III, battery resulting in serious bodily injury, a Level 5 felony; and

      Counts IV through IX, invasion of privacy, each a Level 6 felony. A jury trial

      commenced on April 12, 2016. The jury found Sheron guilty of the lesser-

      included offense of residential entry, a Level 6 felony, for Count I, and guilty as

      charged for Counts II through IX. On May 9, 2016, the trial court sentenced

      Sheron to 2.5 years on Count I; 30 years on Count II; 6 years on Count III; and

      2.5 years on each of Counts IV through IX. The trial court ordered Counts I

      through III be served concurrent with each other and Counts IV through IX be

      served concurrent with each other. The trial court ordered that Counts I

      through III be served consecutive to Counts IV through IX, for a total aggregate

      sentence of 32.5 years executed. On appeal, Sheron challenges only his

      conviction on Count II. Additional facts will be provided as necessary.


                                          Discussion & Decision


[9]   In reviewing a challenge to the sufficiency of the evidence, we neither reweigh

      the evidence nor judge the credibility of witnesses. Atteberry v. State, 911 N.E.2d
601, 609 (Ind. Ct. App. 2009). Instead, we consider only the evidence

      supporting the conviction and the reasonable inferences flowing therefrom. Id.

      If there is substantial evidence of probative value from which a reasonable trier


      Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1244 | March 9, 2017   Page 4 of 6
       of fact could have drawn the conclusion that the defendant was guilty of the

       crime charged beyond a reasonable doubt, the judgment will not be disturbed.

       Baumgartner v. State, 891 N.E.2d 1131, 1137 (Ind. Ct. App. 2008).


[10]   To sustain Sheron’s conviction for robbery resulting in serious bodily injury, the

       State was required to prove beyond a reasonable doubt that on or about May

       28, 2015, (1) Sheron (2) knowingly (3) took property (“to wit: cash, a mobile

       telephone and/or keys”) (4) from Megan (5) by using or threatening the use of

       force, (6) resulting in serious bodily injury to Megan. Appellant’s Appendix at 25;

       see also Ind. Code § 35-42-5-1(1). Our Supreme Court has reasoned that

       “[w]ithout the taking of property, and no evidence from which to draw an

       inference that property was taken, there can be no conviction for robbery.”

       Grace v. State, 731 N.E.2d 442, 445 (Ind. 2000).


[11]   On appeal, Sheron challenges only whether the evidence is sufficient to

       establish that he took property from Megan.1 Specifically, Sheron argues that

       there is no evidence that he took or was ever in possession of the money from

       the pouch Megan kept in her room, her keys, or her phone. We disagree.


[12]   Megan testified that Sheron took her phone. This was sufficient standing alone

       to establish a taking of property. As to the money and truck keys, the jury

       could have inferred that when Sheron was alone in Megan’s bedroom, he took

       the pouch containing the money and Megan’s truck keys as these items were on



       1
           Sheron does not dispute the evidence regarding the physical altercation or Megan’s injuries.


       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1244 | March 9, 2017               Page 5 of 6
       or near the bed in plain view in Megan’s room. Megan testified that the money

       was in the pouch, in her room when she went to bed and that following the

       attack, the money was missing. The pouch that had contained the money had

       been moved from Megan’s bedroom and was found near the front door. In

       sum, there was direct evidence that Sheron took Megan’s phone. There was

       also evidence from which a reasonable inference could be drawn that Sheron

       took Megan’s keys and/or money from her home. Sheron’s arguments to the

       contrary are simply requests that we reweigh the evidence or judge the

       credibility of witnesses, which we will not oblige.


[13]   Judgment affirmed.


[14]   Riley, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 27A05-1606-CR-1244 | March 9, 2017   Page 6 of 6